 



Exhibit 10.01
First Amendment to the ARA Alliance, Purchase, and Production Agreement
     This First Amendment to the ARA Alliance, Purchase, and Production
Agreement (“First Amendment”) is made and entered into as of the 31st day of
December, 2005 (“Signing Date of the First Amendment”), but with an effect as of
and though entered into on January 1, 2005 (“Effective Date of the First
Amendment”), by and between DSM Food Specialties B.V., a Besloten Vennootschap
organized under the laws of the Netherlands with its principal place of business
at A. Fleminglaan 1, 2613 AX Delft, the Netherlands (“DSM”), and MARTEK
BIOSCIENCES CORPORATION, a corporation organized under the laws of the State of
Delaware with its principal place of business at 6480 Dobbin Road, Columbia,
Maryland 21045 (“Martek”), who, intending to be legally bound, hereby agree as
follows:
WITNESSETH:
     WHEREAS Martek and DSM have previously entered into an ARA Alliance,
Purchase, and Production Agreement dated April 19, 2004 pursuant to which Martek
and DSM entered into cross-licensing, purchase, and production arrangements (the
“Agreement”) related to arachidonic acid, and have entered into a related
August, 2004 Letter agreement; and
     WHEREAS Martek and DSM now wish to amend, clarify and expand certain
provisions in the Agreement as set forth herein.
     NOW, THEREFORE, effective as of the Effective Date of the First Amendment,
the parties hereto agree to amend the Agreement as follows:
     Capitalized terms, unless otherwise defined herein, shall have the meaning
given in the Agreement.
1. Definitions and Schedules.
A. Section 2 of the Agreement is hereby amended to add the following
definitions:
     2.16A “August, 2004 Letter” shall have the meaning set forth in
Section 3.3A.
     2.20A “Broth” shall mean the liquid ARA fermentation product collected
after pasteurization and prior to Down Stream Processing and which conforms to
the Specifications set forth in Schedule 2.20A.
     2.23A “Capital Related Costs” shall mean all documented capital costs
associated with the Phase II Belvidere Build-Out including design and
engineering, site preparation and demolition costs, construction costs including
all costs associated with preparing equipment for commercial fermentation use,
purchase of new equipment and the allocation of certain existing fermentation
equipment.
 

*   The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

  1

 



--------------------------------------------------------------------------------



 



     2.23B “Capua Expansion” shall have the meaning set forth in
Section 3.3A(a).
     2.43A “DSM Capital Contribution” shall be the total Capital Related Costs
less the Martek Capital Contribution.
     2.62A “Expansion Shortfall Ratio” shall have the meaning set forth in
Section 3.3A(b)(iv).
     2.66A “Fine Granulates” shall mean the dried ARA fermentation product with
a fine, granular particle size which is smaller than Biomass and which conforms
to the Specifications set forth in Schedule 2.66A.
     2.74A “Guarantee Remainder” shall have the meaning set forth in
Section 3.3A(b)(ii).
     2.74B “Guaranteed Amount” shall have the meaning set forth in
Section 3.3A(b)(ii).
     2.96A “Martek Capital Contribution” shall have the meaning set forth in
Section 3.3A(g).
     2.98A “Martek DSP Capabilities” shall have the meaning set forth in
Schedule 3.3A(a).
     2.125A "Phase II Belvidere Build-Out” shall have the meaning set forth in
Section 3.3A(a).
     2.125B “Planned Expansion” shall have the meaning set forth in
Section 3.3A.
     2.140A “Recoupment Period” shall have the meaning set forth in
Section 3.3A(b)(i).
     2.142A “Revised Guaranteed Amount” shall have the meaning set forth in
Section 3.3A(b)(iv).
     2.144A “Signing Date of the First Amendment” shall mean December 31, 2005.
B. Sections 2.14, 2.37 and 2.146 of the Agreement are hereby deleted in their
entirety and replaced with the following:
 

*   The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

  2

 



--------------------------------------------------------------------------------



 



     2.14 "ARA Products” shall mean Biomass, Fine Granulates, Broth, Soaps,
Crude Oil, Finished Oil, Spent Biomass and ARA produced in any other form and/or
made by any process wherein the ARA content is greater than * of total fatty
acids.
     2.37 “Down Stream Processing”, or “DSP”, shall mean the process of
harvesting, recovery and drying of Biomass.
     2.146 "Specifications” shall mean: (a) the product specifications for the
respective ARA Products, as set forth on Schedules 2.17, 2.20A, 2.28, 2.66A and
2.67, as applicable, which shall be deemed in all cases to require compliance
with cGMPs, and the requirements for kosher certification by the Orthodox Union
and for Halal certification by the Islamic Food and Nutrition Council of America
or any other organization agreed upon by the parties for all of a party’s
respective facilities and the facilities of any subcontractor that are used to
manufacture, produce and/or package any ARA Products; (b) quality control
methods and methods of analysis with respect to Biomass, Crude Oil, Fine
Granulates, Broth and Finished Oil; and (c) other requirements and
specifications for ARA Products as set forth in this Agreement, as amended from
time to time by the Committee pursuant to Section 8 or otherwise by mutual
written agreement of the parties.
C. Schedules 2.20A, 2.66A, 3.3A and 3.3A(a) attached hereto are hereby added to
the Agreement as schedules thereto. In addition, Schedules 2.17, 2.28, 4.2(a),
and 4.6 to the Agreement are hereby deleted in their entirety and replaced,
respectively, with Schedules 2.17, 2.28, 4.2(a), and 4.6 attached hereto.
2. [Intentionally Left Blank]
3. Modifications to Section 3.2 of the Agreement. The following sections are
hereby inserted as new Sections 3.2(e), 3.2(f) and 3.2(g) of the Agreement:
     (e) Notwithstanding anything to the contrary set forth above in
Sections 3.2(a)-(d) of this Agreement, the parties agree that, until the new
drying line of the Phase II Belvidere Build-Out portion of the Planned Expansion
(as defined in Section 3.3A) is operating, Martek shall be permitted to include
Broth purchase quantities in its good faith forecast as referred to in
Section 3.5 of this Agreement. The parties agree, however, that in no event
shall any Martek Purchase Order amount to more than * fermenter tanks of Broth
per week and in no event shall DSM ship to Martek more than * fermenter tank of
Broth every 36 hours, unless otherwise agreed to by the parties in writing.
     (f) The Sections in this Agreement referring to the production and delivery
of ARA Products by DSM to Martek, such as but not limited to quality and
verification and amounts payable, shall apply mutatis mutandis to the production
and delivery of Broth.
 

*   The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

  3

 



--------------------------------------------------------------------------------



 



     (g) DSM shall use its reasonable commercial efforts to complete the Planned
Expansion in the timeframe set forth in Schedule 3.3A(a) and Martek shall use
its reasonable commercial efforts to develop applicable DSP capabilities to
enable it to purchase the number of batches of Broth from DSM, pending DSM’s
completion of the new drying line (DSP) portion of the Phase II Belvidere
Build-Out of the Planned Expansion, as is set out in Schedule 3.3A(a).
4. Amendment to Section 3.8 of the Agreement. Section 3.8(a) of the Agreement is
hereby deleted in its entirety and replaced with the following:
     (a) Subject to the provisions of Sections 3.5(c) and 3.5(d), during a
month, DSM shall deliver quantities of ARA Products covered by the Martek
Purchase Order for the month on the later of (i) the last business day of the
month or (ii) ten (10) days after receipt of delivery instructions from Martek.
All such shipments shall be FOB or FCA, as applicable, DSM’s (or DSM’s Third
Party Toll Manufacturer’s) facility. For purposes hereof, each order shall be
deemed to have been “delivered”, and risk of loss with respect to each such
shipment shall pass from DSM to Martek, upon delivery of the shipment by DSM to
a carrier agreed upon by the Committee for transport to the location specified
in the Martek Purchase Order, and Martek shall have the right and obligation to
insure such shipment from and after such delivery. Notwithstanding the
foregoing, DSM shall retain title to all shipments of ARA Products covered by
the Martek Purchase Order until payment is received, whereupon title shall pass
to Martek.
5. Amendments to Section 4 of the Agreement.
A. Section 4.5 of the Agreement is hereby amended to add the following sentence
at the end of such Section:
In addition, Martek shall be permitted to have its technical personnel
periodically visit the site at Belvidere to assist DSM in matters pertaining to
ARA production at Martek’s discretion and to provide support, to share technical
experience, and/or to monitor ARA production activities. The visits shall be
with reasonable notice to DSM, with the exact hours of such visits to be
mutually agreed upon. Martek shall assure that, during such visits, Martek
personnel shall adhere to the site’s rules and regulations and the instructions
of DSM personnel.
B. The last sentence of Section 4.6 of the Agreement is hereby deleted in its
entirety and replaced with the following sentence:
Changes other than the major changes as described in Schedule 4.6 shall not
require pre-approval by the Committee prior to implementation by either party,
but each of Martek and DSM agrees to maintain a written record of such other
changes it makes, which record will be readily accessible or provided to the
other party for review upon the
 

*   The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

  4

 



--------------------------------------------------------------------------------



 



request of such other party, and which will be reported at the next succeeding
quarterly meeting of the Committee.
6. Amendments to Sections 6.1 and 6.15 of the Agreement.
A. Section 6.1(c)(ii) of the Agreement is hereby amended by inserting “in
writing” in the last sentence, between “agree” and “on an amount” and by
inserting “and on any other relevant terms or conditions” at the end of such
sentence immediately prior to the period. The following sentence is hereby
inserted at the end of Section 6.1(c)(ii) of the Agreement, as the last sentence
thereof:
In addition, DSM shall obtain written approval from Martek, such approval to not
be unreasonably withheld or delayed, prior to locking in a fixed price or hedge
for all or any portion of its natural gas and electricity in connection with
directly or indirectly producing ARA Products for Martek, even if Martek has not
requested such action.
B. Sections 6.1(e) and (f) of the Agreement are hereby deleted in their entirety
and replaced with the following:
     (e) The Fixed Budget Price per Unit of ARA produced at DSM’s Capua facility
for 2004 is *, consisting of a DSM Mark Up per Unit of ARA of * and DSM Costs
per Unit of ARA of *. This Fixed Budget Price for Capua production for 2004 is
based on the production by DSM and purchase by Martek of ARA Products in the
form of Crude Oil. For 2004, the Martek Budgeted Volume for ARA Products
purchased by Martek from DSM produced at the Capua facility is * Units of ARA.
For 2004, the Technical Capacity for DSM’s Capua facility is * Units of ARA. For
2004, the Practical Capacity for DSM’s Capua facility is * Units of ARA. The
Fixed Budget Price per Unit of ARA produced at DSM’s Capua facility for 2005 is
*, consisting of a DSM Mark Up per Unit of ARA of * and DSM Costs per Unit of
ARA of *. This Fixed Budget Price for Capua production for 2005 is based on the
production by DSM and purchase by Martek of ARA Products in the form of Crude
Oil. For 2005, the Martek Budgeted Volume for ARA Products purchased by Martek
from DSM produced at the Capua facility is * Units of ARA. For 2005, the
Technical Capacity for DSM’s Capua facility is * Units of ARA. For 2005, the
Practical Capacity for DSM’s Capua facility is * Units of ARA. The prices set
forth in this Section 6.1(e) are based on the yield assumptions set forth in
Schedule 6.15. Notwithstanding anything to the contrary contained herein, the
Fixed Budget Price per Unit of ARA for the first * Units of ARA produced at
DSM’s Capua facility following January 1, 2004 shall be *.
     (f) The Fixed Budget Price per Unit of ARA produced at DSM’s Belvidere
facility for 2004 is *, comprising a DSM Mark Up per Unit of ARA of * and * and
DSM Costs per Unit of ARA of *. The Fixed Budget Price per Unit of ARA produced
at DSM’s Belvidere facility for 2005 is *, comprising a DSM Mark Up per Unit of
ARA of * and * and DSM Costs per Unit of ARA of *. This Fixed Budget Price for
Belvidere
 

*   The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

  5

 



--------------------------------------------------------------------------------



 



production for 2005 is based on the production by DSM and purchase by Martek of
ARA Products in the form of Biomass, Broth or Fine Granules. For all Broth
shipments to Martek, DSM shall pay for *% of the costs of trucking the Broth
from Belvidere to a third party or to a Martek plant as determined by Martek for
drying until the new drying line of the Phase II Belvidere Build-Out portion of
the Planned Expansion is completed. For 2004 the Martek Budgeted Volume for ARA
Products purchased by Martek from DSM produced at the Belvidere facility is *
Units of ARA. For 2004 the Technical Capacity for DSM’s Belvidere facility is *
Units of ARA. For 2004 the Practical Capacity for DSM’s Belvidere facility is *
Units of ARA. For 2005, the Martek Budgeted Volume for ARA Products purchased by
Martek from DSM produced at the Belvidere facility is * Units of ARA. For 2005,
the Technical Capacity for DSM’s Belvidere facility is * Units of ARA. For 2005,
the Practical Capacity for DSM’s Belvidere facility is * Units of ARA. The
prices set forth in this Section 6.1(f) are based on the yield assumptions set
forth in Schedule 6.15.
C. The text following the heading of Section 6.15 of the Agreement is hereby
deleted in its entirety and replaced with the following:
The DSM Costs per Unit of ARA and the DSM Mark Up per Unit of ARA are based on
the average standard extraction and RBD yields set forth in Schedule 6.15. The
Fixed Budget Price per Unit of ARA shall be adjusted by agreement of the
Committee to reflect changes in such yields due to changes in the Biomass, Crude
Oil or changes in Extraction or RBD processes.
7. Amendments to Section 6.6 of the Agreement. Section 6.6 of the Agreement is
hereby deleted in its entirety and replaced with the following:
6.6 Startup Costs. The parties acknowledge and agree that DSM will be likely to
incur certain costs in connection with the commencement of operations of
expansions at DSM’s Capua and Belvidere facilities as well as expansions of
production of ARA Products at new sites. These costs are likely to include costs
that are directly related to certain inefficiencies in producing ARA Products at
a new production facility (including, for example, batches of Biomass that do
not meet the relevant Specifications) and other costs (the “Production Startup
Costs”).
     (a) The parties agree that DSM shall be responsible for, and not charge to
Martek, up to * of Production Startup Costs related to the Phase 1 Belvidere
Build-out and such costs shall be an Excluded Cost. Martek shall reimburse DSM,
in twelve (12) equal quarterly installments, the amount that the actual
Production Startup Costs incurred by DSM for the Phase 1 Belvidere Build-out
exceed *, but in no event shall the total amount to be reimbursed by Martek
pursuant hereto exceed one million US Dollars ($1,000,000.00). DSM shall also be
responsible for, and not charge to Martek, Production Startup Costs related to
the Phase 1 Belvidere Build-out that are in excess of * and such costs shall be
an Excluded Cost.
 

*   The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

  6

 



--------------------------------------------------------------------------------



 



     (b) The parties agree that all Production Start-up Costs related to the
Phase II Belvidere Build-Out are to be absorbed by DSM and shall be an Excluded
Cost. In addition, any Capital Related Costs related to the Phase II Belvidere
Build-Out are to be absorbed by DSM and, notwithstanding any other provision of
this Agreement, shall be an Excluded Cost.
     (c) All Production Start-up Costs related to the Capua Expansion are to be
absorbed by DSM and shall be an Excluded Cost.
     (d) Production Startup Costs for expansions other than the expansions
described above and that are agreed to and approved by the Committee shall be
billed separately to Martek in a manner agreed upon by the Committee and any
such Production Startup Costs shall be an Excluded Cost.
8. Amendments to Section 6.18 of the Agreement. Section 6.18 of the Agreement
shall be amended as follows:
A. The last sentence of Section 6.18 (a) of the Agreement is hereby deleted in
its entirety and replaced with the following:
The parties hereby agree that the plans for the Phase 1 Belvidere Build-out
constitute Approved Expansion Plans and that the Phase 1 Belvidere Build-out
subaccount of the Break Up Fee Account shall reflect an initial balance in
respect thereof of *. The parties hereby agree that the plans for the Planned
Expansion (as defined in Section 3.3A) constitute Approved Expansion Plans and
that the Planned Expansion subaccount of the Break Up Fee Account shall reflect
an initial balance in respect thereof of * of the maximum Guaranteed Amount, as
determined pursuant to Section 3.3A(b) or, if applicable, any lesser Revised
Guaranteed Amount as defined in Section 3.3A(b)(iv).
B. The following text is hereby inserted at the end of Section 6.18(c),
replacing the period:
     ; provided, however, that with respect to the Planned Expansion subaccount,
Martek shall instead pay to DSM any Guarantee Remainder as specified in
Section 3.3A(f) upon any such expiration or termination.
9. Amendments to Section 9.4 of the Agreement. Section 9.4(e) of the Agreement
is hereby amended by (i) inserting after the last word of the third bullet point
(i.e., “Agreement”) the characters “; or” and deleting the period after such
last word and (ii) inserting a fourth bullet point as follows:

  •   Claims under this Agreement arising out of, in connection with or based on
a breach by a party of the provisions set forth in Section 10.7(a) or
Section 10.7(b); or each party’s obligation to indemnify and hold harmless the
other party, its Affiliates and their

 

*   The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

  7

 



--------------------------------------------------------------------------------



 



respective directors, officers, employees and agents from and against Losses
pursuant to Section 10.7(b) of this Agreement.
10. Amendments to Section 9.5. Section 9.5 of the Agreement is hereby deleted in
its entirety and replaced with the following:
9.5 Limitation of Liability.
     (a) EXCEPT FOR THE LOST PROFITS PAYABLE BY MARTEK PURSUANT TO SECTION
9.4(c), LOST PROFITS PAYABLE BY DSM PURSUANT TO SECTION 9.4(d)(ii) AND ROYALTIES
PAYABLE BY DSM PURSUANT TO SECTION 9.4(d)(iii), IN NO EVENT SHALL EITHER PARTY
BE LIABLE TO THE OTHER PARTY FOR LOSS OF PROFITS OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES INCURRED BY THE OTHER PARTY AND ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT FOR ANY CAUSE OF ACTION OF ANY KIND EVEN
IF THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
     (b) Nothing contained in this Agreement shall preclude either DSM or Martek
from asserting any claim for Losses against any third party; provided, however,
that neither DSM nor Martek shall assert any claim for Losses arising out of or
in connection with this Agreement against any third party, including without
limitation any subcontractor of the other party, if and to the extent that
either (i) DSM or Martek, as the case may be, shall be entitled to assert the
same claim for Losses against the other party or (ii) such other party is
required, pursuant to a legally binding obligation in effect at the time of such
Losses, to indemnify such third party against such Losses if such third party
were to pay them to DSM or Martek, as the case may be.
11. Amendments to Section 10.1 of the Agreement. Section 10.1 of the Agreement
is hereby deleted in its entirety and replaced with the following:
10.1 Non-Solicitation.
     (a) DSM agrees that, during the term of this Agreement, neither it nor any
of its Affiliates shall, directly or indirectly, (i) solicit, recruit or induce,
or attempt to solicit, recruit or induce, any person who is an employee of
Martek or any of its Affiliates to leave his or her employment or engagement
with Martek or any of its Affiliates or (ii) employ, hire or engage, or cause to
employ, hire or engage, any person who is or was within the previous six
(6) months an employee of Martek or any of its Affiliates, in either case
without the prior written consent of Martek; provided that general
advertisements by DSM or its Affiliates for employment not directed at employees
or former employees of Martek or its Affiliates, and any employment resulting
therefrom, shall not be a violation of this Section 10.1(a).
 

*   The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

  8

 



--------------------------------------------------------------------------------



 



     (b) Martek agrees that, during the term of this Agreement, neither it nor
any of its Affiliates shall, directly or indirectly, (i) solicit, recruit or
induce, or attempt to solicit, recruit or induce, any person who is an employee
of DSM or any of its Affiliates to leave his or her employment or engagement
with DSM or any of its Affiliates or (ii) employ, hire or engage, or cause to
employ, hire or engage, any person who is or was within the previous six
(6) months an employee of DSM or any of its Affiliates, in either case without
the prior written consent of DSM; provided that general advertisements by Martek
or its Affiliates for employment not directed at employees or former employees
of DSM or its Affiliates, and any employment resulting therefrom, shall not be a
violation of this Section 10.1(b).
12. Amendments to Section 10.7 of the Agreement. The title of Section 10.7 of
the Agreement is hereby amended to be “Assignment, Delegation and Subrogation;
Insurance Inspection”, the characters “(a)” are hereby inserted between the
title of Section 10.7 and the first word of the paragraph following such title
(i.e., “Neither”), and the following paragraphs are hereby inserted immediately
following such paragraph as subsection (b), subsection (c) and subsection (d) of
Section 10.7:
     (b) Without limiting the generality of the foregoing, neither party shall
subrogate to an insurance carrier or similar entity any right it may have to
claim or recover Losses from (i) the other party arising out of or in connection
with this Agreement, or (ii) a third party arising out of or in connection with
this Agreement to the extent the other party is required, pursuant to a legally
binding obligation in effect at the time of such Losses, to indemnify such third
party against such Losses if such third party were to pay them, in each case,
without the prior written consent of such other party. Each party shall
indemnify and hold harmless the other party, its Affiliates and their respective
directors, officers, employees and agents from and against all Losses, including
reasonable counsel fees, that such other party suffers or incurs as a result of
any subrogation made by it in violation of the terms of this Agreement;
provided, however, that nothing contained in this Section 10.7(b) shall be
deemed to relieve such other party from any liability arising as a result of any
breach or failure to perform under this Agreement.
     (c) In the event that an insurance carrier or similar entity gives notice
to a party that it has been subrogated to the rights of the other party and that
such carrier or entity intends to exercise such rights against it, then such
party receiving such notice shall give the other party prompt written notice
thereof.
     (d) Upon reasonable notice during regular working hours, representatives of
each of DSM’s and Martek’s insurance carriers may inspect the manufacturing
facilities used by or for the respective parties in the manufacture of ARA for
(i) the purpose of inspections or loss control visits relative to insurance
being secured or validated or (ii) assessing the validity of an insurance claim
and/or the extent of damage under an insurance claim submitted by DSM or Martek,
respectively.
 

*   The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

  9

 



--------------------------------------------------------------------------------



 



13. New Section 3.3A – First Planned Expansion. The following is added as a new
Section 3.3A to the Agreement, inserted immediately following the end of
Section 3.3:
3.3A First Planned Expansion. The parties acknowledge that, pursuant to Section
3.3(c) of this Agreement, Martek has requested in a letter dated August 25, 2004
(the “August, 2004 Letter”), attached as Schedule 3.3A, that DSM expand its ARA
production capabilities and has offered to guarantee to DSM that DSM will recoup
its investment in such expansion in accordance with such Section. In connection
with the guarantee that Martek is to provide pursuant to Section 3.3(c)(iii) and
any Martek Expansion to be permitted pursuant to Section 3.3(c)(iv), the parties
wish to clarify that, solely with respect to the expansion to be made at the
Capua and Belvidere facilities in response to the August, 2004 Letter (the
“Planned Expansion”), the following shall apply:
     (a) The Planned Expansion shall include those efforts to be undertaken
and/or equipment to be installed at the Capua and Belvidere facilities as
further described in Schedule 3.3A(a). That portion of the foregoing relevant to
the Belvidere facility shall be referred to as the “Phase II Belvidere
Build-Out” and that portion of the foregoing relevant to the Capua facility
shall be referred to as the “Capua Expansion”.
     (b) The guarantee pursuant to Section 3.3(c)(iii) of this Agreement will be
effectuated as follows:
     (i) The twelve quarter period (the “Recoupment Period”) referenced in
Section 3.3(c)(iii) shall commence on January 1, 2006.
     (ii) The amount of DSM’s investment in expanding its ARA production
capacities for the Phase II Belvidere Build-Out that will be guaranteed by
Martek pursuant to Section 3.3(c)(iii) (the “Guaranteed Amount”) shall be equal
to the DSM Capital Contribution. Subject to Section 3.3A(e) below, if the total
aggregate DSM Mark Up paid to DSM for such Recoupment Period and pursuant to
Section 3.3A(b)(v) does not meet or exceed the Guaranteed Amount, Martek shall
pay to DSM the balance of such Guaranteed Amount (the “Guarantee Remainder”)
within thirty (30) days of the end of the Recoupment Period; provided, however,
that in no event shall the Guaranteed Amount exceed US$40 million unless
otherwise expressly agreed in writing by Martek.
     (iii) Martek shall be entitled to credit the full amount of any Guarantee
Remainder actually paid to DSM against any and all DSM Mark Up amounts that
become due to DSM pursuant to invoices received after the Recoupment Period for
ARA Products.
     (iv) Notwithstanding the foregoing, the Guaranteed Amount, as defined
above, shall be reduced as of January 1, 2007, if and only if (a) the maximum
 

*   The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

  10

 



--------------------------------------------------------------------------------



 



average monthly production and delivery of Units of ARA Products meeting
Specifications from Phase II Belvidere Build-Out that is achieved for any month
prior to such date, based on the average monthly production and delivery of
Units of ARA Products meeting Specifications over any three-month period prior
to July 1, 2007, is less than * Units of ARA and Martek has placed Martek
Purchase Orders sufficient to require production from Phase II Belvidere
Build-Out equal to or greater than * Units of ARA per month, or (b) Martek
Purchase Orders have not been sufficient to require Phase II Belvidere Build-Out
to produce an average of * Units of ARA per month and, following a request by
Martek, the Committee determines the average monthly Technical Capacity to be
expected from Phase II Belvidere Build-Out, and such amount is expected to be
less than * Units of ARA, in which case the Guaranteed Amount shall be reduced
by a percentage equal to one minus the ratio of the actual maximum average
monthly production and delivery of Units of ARA from Phase II Belvidere
Build-Out that is achieved or the Technical Capacity determined by the Committee
to be achievable, as the case may be, as of the end of such twenty-four
(24) month period versus * Units of ARA (such percentage to be the “Expansion
Shortfall Ratio”, and such revised Guaranteed Amount shall be referred to as the
“Revised Guaranteed Amount” for purposes of Section 6.18 of this Agreement.
     (v) The Guaranteed Amount, whether or not adjusted as provided above, shall
in all cases be reduced by the amount of DSM Mark Up paid on Martek’s purchases
of ARA Products in calendar years during the period from and after January 1,
2005 and continuing through and including the last day of the Recoupment Period
exceeding (i) * Units of ARA for calendar year 2005, (ii) * Units of ARA for
Calendar year 2006, and (iii) * Units of ARA for each calendar year thereafter.
     (vi) The parties acknowledge and agree that the obligation of Martek to pay
DSM such Guaranteed Amount as set forth in this Section 3.3A(b) shall be deemed
sufficient to meet Martek’s obligation to guarantee DSM’s investment in the
Planned Expansion pursuant to Section 3.3(c)(iii) of this Agreement.
     (c) In support of the Planned Expansion, DSM has provided to Martek a
detailed schedule and cost estimates of the Planned Expansion plans and shall
update such information monthly from and after the Signing Date of the First
Amendment. DSM shall also permit Martek to be reasonably involved in Belvidere
Phase II Build-Out planning/production meetings if desired by Martek and shall
give Martek at least ten (10) days’ notice of relevant meetings whenever
possible.
     (d) The parties hereby acknowledge and agree that the expanded volume
expected from the Planned Expansion (* Units of ARA on an annualized basis,
which is *% of the Technical Capacity of the Planned Expansion) fully satisfies
the expanded volume requested by Martek in the August, 2004 Letter, and that any
specified volume
 

*   The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

  11

 



--------------------------------------------------------------------------------



 



requirements of such letter shall be deemed replaced by such * Units of expanded
volume expected from the Planned Expansion for purposes of Section 3.3(c) of
this Agreement. The parties further acknowledge and agree that, with respect to
the Planned Expansion, any Martek Expansion to be permitted pursuant to
Section 3.3(c)(iv) of this Agreement shall be limited to * Units of ARA times
the Expansion Shortfall Ratio calculated as provided in 3.3A(b) above, and that
no Martek Expansion shall be permitted pursuant to Section 3.3(c)(iv) with
respect to the Planned Expansion if, as of any time prior to January 1, 2007,
DSM is able to produce and deliver to Martek ARA Products on a monthly average
basis in an amount equal to or greater than * Units of ARA, or if, as of
January 1, 2007, DSM has been unable to produce and deliver to Martek ARA
Products on a monthly average basis in an amount equal to or greater than *
Units of ARA but DSM is able to meet Martek Purchase Orders of ARA Products for
the three (3) month period beginning January 1, 2007.
     (e) Martek’s obligation to pay any Guarantee Remainder to DSM pursuant to
Section 3.3A(b) above shall expire on January 1, 2010 if the Recoupment Period
has not ended prior to such date, and on such date the Guaranteed Amount, if
any, shall be reduced to zero. Such obligation to pay the Guarantee Remainder
shall also expire upon any early termination or expiration of this Agreement.
     (f) Notwithstanding the foregoing, if a payment by Martek to DSM is
required pursuant to Section 6.18(c) of this Agreement upon termination or
expiration of this Agreement, such payment shall be equal to the greater of
(x) any unpaid Guarantee Remainder as of such termination or expiration date and
(y) the balance of the Planned Expansion subaccount of the Break Up Fee Account
less any portion of any Guarantee Remainder actually paid and against which a
credit has not been taken as permitted in 3.3A(b)(iii) above.
     (g) Martek Capital Contribution. The parties agree that Martek will pay to
DSM the sum of three million US Dollars ($3,000,000) in respect of the Capital
Related Costs (the “Martek Capital Contribution”). As a means to incentivize
performance of the Belvidere facility, the amount will be payable once the total
output of the Belvidere facility, starting from January 1, 2005, has reached *
Units of ARA in the aggregate. Martek shall pay such amount in immediately
available funds and within fifteen (15) days following the date on which DSM has
notified Martek in writing of such event. The amount of the Martek Capital
Contribution shall be considered an Excluded Cost and shall not be part of any
Fixed Budget Price or be billed to Martek through future depreciation expenses
or in any other manner.
 

*   The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

  12

 



--------------------------------------------------------------------------------



 



     (h) Martek Purchase Commitment. Martek hereby agrees to purchase the total
ARA production from the Capua and Belvidere facilities in 2005; provided that
Martek will not be required to purchase more than * Units of ARA from Belvidere
production in 2005 or more than * Units of ARA from Capua production in 2005.
Notwithstanding the foregoing, to the extent that Belvidere production for 2005
is less than * Units of ARA, Martek shall pay to DSM for 2006 Belvidere ARA
production the prices set forth herein for Units of ARA produced at DSM’s
Belvidere facility for 2005 for that number of Units of ARA produced by
Belvidere in 2006 equal to * Units of ARA less the number of Units of ARA
produced from Belvidere and purchased by Martek in 2005.
14. Miscellaneous.
     (a) Except as expressly modified herein, all terms and conditions set forth
in the Agreement shall remain in full force and effect and the Agreement as so
modified is hereby ratified and confirmed in all respects.
     (b) The provisions of Section 10.5 (Disputes; Arbitration) of the Agreement
are hereby incorporated by reference into this First Amendment, with the same
force and effect as if set forth in full herein.
     (c) This First Amendment shall be governed by and construed in accordance
with the internal laws of the State of New York applicable to contracts to be
performed fully within the State of New York. The parties hereby expressly
exclude the applicability of the Convention on Contracts for the International
Sale of Goods and that body of law known as conflicts of laws.
     (d) Neither this First Amendment nor any terms hereof may be amended,
waived, discharged or terminated unless such amendment, waiver, discharge or
termination is in writing signed by all parties or, in the case of a waiver, by
the party waiving compliance.
     (e) The parties acknowledge that this First Amendment sets forth the
complete, exclusive and integrated understanding of the parties and supersedes
all proposals or prior agreements, oral or written, and all other prior
communications between the parties relating to the subject matter of this First
Amendment and, except as provided in Section 15(d), no other documents shall act
to modify, amend or add to this First Amendment.
     (f) This First Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same document.
 

*   The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

  13

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has caused this First Amendment to
be duly executed and delivered as of the day and year first above written.

     
MARTEK BIOSCIENCES CORPORATION
  DSM FOOD SPECIALTIES B.V.
 
   
/s/ Steve Dubin
  /s/ Rob van Leen
 
   
By: Steve Dubin
  By: Rob van Leen
Title: President
  Title: Business Group Director
 
   
 
  /s/ Krijn Rietveld
 
   
 
  By: Krijn Rietveld
 
  Title: Business Unit Director

     
Schedules;
   
Schedule 2.17
  Biomass Specifications
Schedule 2.20A
  Broth Specifications
Schedule 2.28
  Crude Oil Specifications
Schedule 2.66A
  Fine Granulate Specifications
Schedule 4.2(a)
  DSM Certificate of Analysis (Fine Granulates, Broth, Biomass, Crude Oil)
Schedule 4.6
  Manufacturing Changes
Schedule 3.3A
  “August, 2004 Letter”
Schedule 3.3A(a)
  Planned Expansion

 

*   The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

  14

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.17
BIOMASS SPECIFICATIONS

         
(DSM LOGO) [w18426w1842601.gif]
  PRODUCT SPECIFICATION FORM
ARA Biomass   ARA-PSF-004M
Revision 4
22 June 2005

             
Product no: 2984
           
Parameters
  Approval   Discussion    
 
  Limit *   Range *   Methods
Release specifications
           
Description
  *       *
Smell
  *       *
Colour
  *       *
*
  *   *   *
*
  *        
*
  *   *   *
*
  *   *   *
*
  *       *

             
Control specifications*
           
Parameters
  Specification limit *       Methods
*
  *       *
 
           
*
  *       *

             
Controlled in batch records:
           
*
  *       *

             
In-process control parameters *:
           
Parameters
  Control limit *       Methods
*
  *       *
*
  *       *
*
  *       *

In addition to parameters above, biomass must produce crude oil meeting all
applicable specifications defined in *. Retention samples of biomass will be
maintained by DSM for reference if any off-spec results are obtained in crude
oil.

             
Scope
  *   *    
*
  *   *    
*
  *   *    
*
  *   *    

Legend:
*
 

*   The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

  15

 



--------------------------------------------------------------------------------



 



*
*
*
*
*
*
*
*

              Storage:   Packaging:
•
  Below -2° C +/-3°C,   •   Big Bags (polypropylene with polyethylene liner),
anti static
 
  preferably lower temperatures   •   Labeled with product number, batch number,
production number, production date and storage conditions on both inner and
outer bag
•
  Protected from light      
•
  Dry conditions         Expiration period*        

 

*   The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

  16

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.20A
BROTH SPECIFICATIONS

         
(DSM LOGO) [w18426w1842601.gif]
  PRODUCT SPECIFICATION FORM
ARA Broth
  ARA-PSF-006M
Revision 0
22 June 2005

         
Product no:
       
Parameters
  Approval limit *   Methods
*
  *   *
*
  *   *
*
  *   *
 
        Control specifications *    
*
  *    

Legend:
*
*
*

     
Scope
  *
*
  *
*
  *

 

*   The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

  17

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.28
CRUDE OIL SPECIFICATIONS

         
(DSM LOGO) [w18426w1842601.gif]
  PRODUCT SPECIFICATION FORM
ARA Crude Oil
  ARA-PSF-001M
Revision 5
22 June 2005

              Product no: 2983        
Parameters
  Approval limit *   Discussion Range *   Methods Release specifications        
Appearance
  *       *
Colour
  *       *
Smell
  *       *
*
  *   *   *
*
  *   *   *
*
  *       *
*
  *   *   *
*
  *       *

             
Parameters
  Specification Limit *       Methods Control specifications *        
*
  *       *
*
  *       *
*
  *       *
*
  *       * Control specifications *;         *: every tenth batch; *: every
batch; All experimental batches
*
  *       *
*
  *       *
*
  *       *
*
  *       *
*
  *       *
*
  *       *
*
  *       *

              In-process control parameters *:        
Parameters
  Control limit *       Methods
*
  *       *

     
Scope
  *
*
  *
*
  *
*
  *

 
*

*   The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

  18

 



--------------------------------------------------------------------------------



 



*
*
*
*

              Storage conditions:   Packaging:
•
  below –18°C   •   Under Nitrogen
•
  Protected from light   •   200 kg food grade phenolic coated lined drums
(tight head) with DSM label
•
  Dry conditions        

 

*   Expiration date:*   *   The asterisk denotes that confidential portions of
this exhibit have been omitted in reliance on Rule 24b-2 of the Securities
Exchange Act of 1934. The confidential portions have been submitted separately
to the Securities and Exchange Commission.

  19

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.66A
FINE GRANULATES SPECIFICATIONS

         
(DSM LOGO) [w18426w1842601.gif]
  PRODUCT SPECIFICATION FORM
ARA Biomass Fines   ARA-PSF-005M Revision 4
22 June 2005

              Product no: 8752        
Parameters
  Approval   Discussion   Methods
 
  Limit *   Range *     Release specifications        
Description
  *       *
Smell
  *       *
Colour
  *       *
*
  *   *   *
*
  *        
*
  *   *   *
*
  *   *   *
*
  *       *

              Control specifications*        
Parameters
  Specification limit *       Methods
*
  *       *
*
  *       *

              Controlled in batch records:        
*
  *       *

              In-process control parameters *:        
Parameters
  Control limit *       Methods
*
  *       *
*
  *       *
*
  *       *

             
Scope
  *   *    
*
  *   *    
*
  *   *    
*
  *   *    

Legend:
*
*
*
*
*
*
 

*   The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

  20

 



--------------------------------------------------------------------------------



 



*
*
*
*
*

              Storage:   Packaging:
*
    *   Expiration period: *        

 

*   The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

  21

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.2(a)
DSM CERTIFICATE OF ANALYSIS
FINE GRANULATES

         
(DSM LOGO) [w18426w1842601.gif]
  Certificate of Analysis ARA Biomass Fines   ARA-CoA-005M Revision 1
22 June 2005

         
Product no: 8752
       
Parameters
  Requirements   Result  
Description
  *    
Smell
  *    
Colour
  *    
*
  *    
*
  *    
*
  *    
*
  *    
*
  *    
*
  *    
*
  *    

              Storage:   Packaging:
*
    *  

Expiration period *:
Remarks

               
 
     
 
   
Date:
      QA-Manager:    

 

*   The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

  22

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.2(a)
DSM CERTIFICATE OF ANALYSIS
BROTH

         
(DSM LOGO) [w18426w1842601.gif]
  Certificate of Analysis
ARA Broth
  ARA-CoA-006M
Revision 0
22 June 2005

         
Product no: 8932
       
*
  Requirements   Results
*
  *    
*
  *    
*
  *    
*
  *    

Remarks

               
 
     
 
   
Date:
      QA-Manager:    

 

*   The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

  23

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.2(a)
DSM CERTIFICATE OF ANALYSIS
BIOMASS

         
(DSM LOGO) [w18426w1842601.gif]
  Certificate of Analysis
ARA Biomass
  ARA-CoA-004M
Revision 1
22 June 2005

         
Product no: 2984
       
Parameters
  Requirements   Result  
Description
  *    
Smell
  *    
Colour
  *    
*
  *    
*
  *    
*
  *    
*
  *    
*
  *    
*
  *    
*
  *    

              Storage:   Packaging:
•
  Below -2°C +/-3°C, preferably   •   Big Bags (polypropylene with polyethylene
liner), anti static
 
  lower temperatures   •   Labeled with product number, batch number, production
•
  Protected from light       number, production date and storage conditions on
both inner
•
  Dry conditions       and outer bag

Expiration period *:
Remarks

               
 
     
 
   
Date:
      QA-Manager:    

 

*   The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

  24

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.2(a)
DSM CERTIFICATE OF ANALYSIS
CRUDE OIL

         
(DSM LOGO) [w18426w1842601.gif]
  Certificate of Analysis
ARA Crude Oil
  ARA-CoA-Crude-001
Revision 7
22 June 2005

         
Product no: 2983
       
Parameters
  Requirements   Results  
Appearance
  *    
Colour
  *    
Smell
  *    
*
  *    
*
  *    
*
  *    
*
  *    
*
  *    
*
  *    

              Storage conditions:   Packaging:
•
  below –18°C   •   Under Nitrogen
•
  Protected from light   •   200 kg food grade phenolic coated lined drums
•
  Dry conditions       (tight head) with DSM label

Expiration date (24 months from date of packaging):
Remarks

               
 
     
 
   
Date:
      QA-Manager:    

 

*   The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

  25

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.6
MANUFACTURING CHANGES
I. Standard Operating Procedure: Martek/DSM Procedure “Process Change Control
Procedure”
A. Documentation: All process changes must be documented and approved by
management level representatives from the departments applicable to the process
change, including but not limited to, Process Development, Manufacturing, and
Quality Assurance. DSM and Martek will each maintain a log of process changes,
which will be accessible to the other party. Process changes are permanent
modifications made to the manufacturing and testing processes. Temporary process
deviations will be appropriately documented by each party in the applicable
production and testing records and addressed outside of this agreement.
B. Major vs. minor changes: Changes are categorized as “minor” or “major”
process changes, as summarized in the examples below:
Minor changes: Any change that has an impact to yield or process efficiency

         
Fermentation
  Drying   Extraction and RBD
*
  *   *
*
      *
*
      *
 
      *
 
      *

Major changes: Any change that has or may have a detectable and significant
effect on final product properties as specified in the product specification
forms

         
Fermentation
  Drying   Extraction and RBD
*
  *   *
*
  *   *
*
  *   *
*
      *
*
      *
*
      *
*
      *

     *
     *
     C. Customer notification requirements:

  •   Both parties will inform each other every quarter of all changes to
production controls, processes and test methods, both minor and major.     •  
Both parties require pre-notification and the right to approve process and test
method changes classified as major.     •   Martek is responsible to determine
if and when process and test method changes require prior or post change
customer notification.     •   Martek, with DSM help, will determine if a
process or test methods change requires regulatory review.

Any change categories not specified in the table above must be discussed by the
Quality Subcommittee with recommendation to the Steering Committee as
appropriate.
Version 3 – Modified Dec 22, 2004
 

*   The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

  26

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.3A
AUGUST, 2004 LETTER
August 25, 2004
Dr. Krijn Rietveld
Business Unit Director Nutritional Ingredients
DSM Food Specialties B.V.
2613 AX Delft
The Netherlands
Dear Krijn,
Pursuant to section * of the ARA Alliance, Purchase and Production Agreement By
and Between Martek Biosciences and DSM Food Specialties B.V. dated April 19,
2004 (the “Agreement”), I am writing to notify DSM that there is a * for the
calendar quarters Q4 of 2004 and Q1 of 2005. As a result of this * for *, the *
will be * until * following * that *.
Additionally, pursuant to section 3.3 (c) of the Agreement Martek requests that
DSM expand its current production capacity to provide a quarterly output of *
metric tons of crude 40% ARA oil through Q3 of calendar year 2005, * metric tons
output of crude 40% ARA oil from Q4 of calendar year 2005 to Q2 2006, and *
metric tons output of crude 40% ARA oil from Q3 2006 to Q3 of 2007. Martek
offers to guarantee that DSM will recover its investment in so expanding its ARA
production capacity through the DSM Mark Up received on purchase orders by
Martek for ARA Products over a period of twelve (12) quarters.
Capitalized terms used herein shall have the meanings attributed to them in the
Agreement unless defined herein or the context indicates otherwise.
Please acknowledge receipt of this notice by signing below and returning an
enclosed copy to me at your earliest convenience.
Sincerely,
Chris Lindsay
Sr. Dir. Project Management

                 
Receipt acknowledged;
               
 
               
 
      Date:        
 
               
Krijn Rietveld, DSM Food Specialties
               

         
CC:
  David Abramson, Martek Biosciences   Johan van Doesum, DSM Food Specialties
B.V.
 
  Steve Dubin, Martek Biosciences   Attn: Legal Counsel, DSM Food Specialties
B.V.
 
  Flint Harding, Martek Biosciences    

 

*   The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

  27

 



--------------------------------------------------------------------------------



 



     Tom Feeley, Martek Biosciences
SCHEDULE 3.3A(a)
PLANNED EXPANSION
The Planned Expansion shall consist of the Phase II Belvidere Build-Out and the
Capua Expansion.
The “Phase II Belvidere Build-Out” shall mean the production capacity put in
place by DSM at its Belvidere facility, consisting of * and the related DSP and
support capacity and is expected to be completed by December 31, 2005. The total
Technical Capacity of the Belvidere facility after the Phase II Belvidere
Build-Out shall be approximately * Units of ARA.
The “Capua Expansion” shall mean the debottlenecking of the DSP and the
construction of one (1) * and peripheral equipment which will add an estimated *
Units of ARA to the annual capacity of the Capua facility and was completed in
May 2005. The total Technical Capacity of the Capua facility after the Capua
Expansion shall be approximately * Units of ARA.
Martek DSP Capabilities to be established at its Kingstree, South Carolina
facility will consist of a broth recover filter press and fluid bed dryer
capable of recovering an estimated * Units of ARA per year. The Martek DSP
Capabilities were completed in March 2005.
 

*   The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

  28

 